Gray, C. J.
The experts were rightly permitted to testify to their opinion of the genuineness of the signature of the testatrix, and to their reasons for such opinion. Moody v. Rowell, 17 Pick. 490. Commonwealth v. Webster, 5 Cush. 295. Keith v. Lothrop, 10 Cush. 453.
How many times the same question should be repeated on cross-examination, and how far the witness should be compelled to answer, were matters within the discretion of the presiding judge, and not subjects of exception. Exceptions overruled.